MEMORANDUM**
Mahmud Ibrahim Hussein, an individual of Eritrean nationality, petitions pro se for review of the Board of Immigration Ap*752peals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of Hussein’s application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
In the opening brief, Hussein raises contentions based on new evidence that he did not raise before the BIA or the IJ. We therefore decline to address them. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (stating that exhaustion is mandatory and jurisdictional).
Also, substantial evidence supports the IJ’s and BIA’s decisions because the record does not demonstrate that Hussein is eligible for asylum, withholding of removal or CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003) (concluding that petitioner was not eligible for asylum, withholding of removal, and relief under the Convention Against Torture where the BIA’s credibility determination was supported by substantial evidence).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.